Matter of Francois v Walcott (2016 NY Slip Op 00760)





Matter of Francois v Walcott


2016 NY Slip Op 00760


Decided on February 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2016

Tom, J.P., Friedman, Sweeny, Acosta, Andrias, JJ.


123 101404/13

[*1]In re Coquita Francois, Petitioner-Appellant,
vDennis M. Walcott, etc., et al., Respondents-Respondents.


Wolin & Wolin, Jericho (Alan E. Wolin of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for respondents.

Judgment, Supreme Court, New York County (Shlomo Hagler, J.), entered October 6, 2014, which denied the petition seeking to annul respondents' determination terminating petitioner's employment as a probationary guidance counselor, to direct respondents to vacate petitioner's unsatisfactory rating for the 2012-2013 school year, and to reinstate her employment, and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
It is well established that a "probationary employee may be discharged for any or no reason at all in the absence of a showing that [the] dismissal was in bad faith, for a constitutionally impermissible purpose or in violation of law (Matter of Brown v City of New York, 280 AD2d 368, 370 [1st Dept 2001]; see Matter of Kolmel v City of New York, 88 AD3d 527, 528 [1st Dept 2011]). Here, petitioner failed to demonstrate an improper basis for the termination of her probationary employment. Rather, the documentary evidence provided a rational basis for the determination that petitioner's job performance was unsatisfactory (see Matter of Murnane v Department of Educ. of the City of N.Y., 82 AD3d 576 [1st Dept 2011]). Although petitioner disputed the principal's account of events and the principal's opinion of petitioner's job performance, petitioner failed to show that certain irregularities in the review process demonstrated bad faith or deprived her of a substantial right (see Matter of Richards v Board of Educ. of the City Sch. Dist. of the City of N.Y., 117 AD3d 605 [1st Dept 2014].
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 4, 2016
CLERK